SIXTH AMENDED AND RESTATED LOAN AGREEMENT

Wachovia Bank, National Association
225 Water Street
Jacksonville, Florida 32202
(Hereinafter referred to as the “Bank”)

HOME DIAGNOSTICS, INC., a Delaware corporation
2400 NW 55th Court
Fort Lauderdale, Florida 32202
(Hereinafter referred to as “Borrower”)

This Sixth Amended and Restated Loan Agreement (“Agreement”) is entered into
April 30, 2009, by and between Bank and Borrower.

This Agreement applies to the loan (the “Loan”) evidenced by that certain Sixth
Amended and Restated Revolving Promissory Note dated of even date herewith (as
the same my be amended, modified, restated or replaced from time to time, the
“Note”) and all Loan Documents. The terms “Loan Documents” and “Obligations,” as
used in this Agreement, are defined in the Note.

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

LINE OF CREDIT. The purpose of the Loan is to provide for the general corporate
purposes of Borrower. To the extent the making of Advances (as defined in the
Note) is not governed by a sweep agreement with the Bank, Bank may require a
signed written request for an Advance in form satisfactory to Bank, in which
event such request shall be delivered to Bank no later than 12:00 noon (local
time in Fort Lauderdale, Florida) on the date of the requested Advance, and
shall specify the date (which shall be a Business Day) and the amount of the
proposed Advance and provide such other information as Bank may require. Bank’s
acceptance of such a request shall be indicated by its making the Advance
requested. Such an Advance shall be made available to Borrower in immediately
available funds at Bank’s address as set forth on the front of this document. In
no event shall Bank be obligated to make any Advances under the Loan after
April 29, 2010 (as same may be renewed or extended by Bank in writing, the
“Termination Date”).

Bank shall have no obligation to make an Advance under this Section if a Default
has occurred or if any event or condition exists, which but for the giving of
notice or the passage of time, or both, would constitute a Default under any
Loan Document.

REPRESENTATIONS. Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information now and hereafter furnished to Bank is and will be true, correct and
complete in all material respects. Any such information relating to Borrower’s
financial condition will accurately reflect Borrower’s financial condition as of
the date(s) thereof (including all contingent liabilities of every type), and
Borrower further represents in all material respects that since the date(s) of
such documents, there has been no event that could be expected to have a
Material Adverse Effect on its financial condition. Authorization;
Non-Contravention. The execution, delivery and performance by Borrower, of this
Agreement and other Loan Documents to which it is a party are within its power,
have been duly authorized as may be required and, if necessary, by making
appropriate filings with any governmental agency or unit and are the legal,
binding, valid and enforceable obligations of Borrower in accordance with their
respective terms, and do not (i) contravene, or constitute (with or without the
giving of notice or lapse of time or both) a violation of any provision of
applicable law, a violation of the organizational documents of Borrower, or a
default under any agreement, judgment, injunction, order, decree or other
instrument binding upon or affecting Borrower, (ii) result in the creation or
imposition of any lien (other than the lien(s) created by the Loan Documents) on
any of Borrower’s assets, or (iii) give cause for the acceleration of any
obligations of Borrower to any other creditor. Asset Ownership. Borrower has
good and marketable title to all of the properties and assets reflected on the
balance sheets and financial statements supplied Bank by Borrower, and all such
properties and assets are free and clear of mortgages, security deeds, pledges,
liens, charges, and all other encumbrances, except Permitted Liens and except as
otherwise disclosed to Bank by Borrower in writing and approved by Bank.
“Permitted Liens” means (a) liens for taxes and other statutory liens,
landlord’s liens and similar liens arising out of operation of law so long as
the obligations secured thereby are not past due or are being contested and the
proceedings contesting such obligations have the effect of preventing the
forfeiture or sale of the property subject to such lien, and (b) liens described
on Exhibit A hereto, provided, however, that no debt not now secured by such
liens shall become secured by such liens hereafter and such liens shall not
encumber any other assets. To Borrower’s knowledge, no default has occurred
under any Permitted Liens and no claims or interests adverse to Borrower’s
present rights in its properties and assets have arisen. Discharge of Liens and
Taxes. Borrower has duly filed, paid and/or discharged all taxes or other claims
that may become a lien on any of its property or assets, except to the extent
that such items are being appropriately contested in good faith and an adequate
reserve for the payment thereof is being maintained. Sufficiency of Capital.
Borrower is not, and after consummation of this Agreement and after giving
effect to all indebtedness incurred and liens created by Borrower in connection
with the Note and any other Loan Documents, will not be, insolvent within the
meaning of 11 U.S.C. § 101, as in effect from time to time. Compliance with
Laws. Borrower and any subsidiary and affiliate of Borrower and any guarantor
are in compliance in all material respects with all federal, state and local
laws, rules and regulations applicable to its properties, operations, business,
and finances, including, without limitation, any federal or state laws relating
to liquor (including 18 U.S.C. § 3617, et seq.) or narcotics (including 21
U.S.C. § 801, et seq.) and/or any commercial crimes; all applicable federal,
state and local laws and regulations intended to protect the environment; and
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
applicable. None of Borrower, or any subsidiary or affiliate of Borrower or any
guarantor is a Sanctioned Person or has any of its assets in a Sanctioned
Country or does business in or with, or derives any of its operating income from
investments in or transactions with, Sanctioned Persons or Sanctioned Countries
in violation of economic sanctions administered by OFAC. The proceeds from the
Loan will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country. “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control. “Sanctioned Country” means a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published from time to time. “Sanctioned Person” means (i) a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country to the extent subject to a
sanctions program administered by OFAC. Organization and Authority. Borrower is
a corporation, duly created, validly existing and is in good standing under the
laws of the State of Delaware, and has all material (i) powers,
(ii) governmental licenses, (iii) authorizations, (iv) consents and
(v) approvals required and authority to operate its business as now conducted.
Borrower is duly qualified to do business, licensed and is in good standing in
each jurisdiction where qualification or licensing is required in order for it
to conduct business except where failure to be so qualified or in good standing,
in the aggregate, could have a material adverse effect on the business,
financial position, results of operations, or properties of Borrower.  No
Litigation. With the exception of any legal proceedings disclosed in the
Borrower’s Financial Statements, there are no pending suits, claims or demands
against Borrower that have not been disclosed to Bank by Borrower in writing,
and approved by Bank. With the exception of any legal proceedings disclosed in
the Borrower’s Financial Statements, to the best of Borrower’s knowledge, there
are no threatened suits, claims or demands against Borrower that have not been
disclosed to Bank by Borrower in writing, and approved by Bank. ERISA. Each
employee pension benefit plan, as defined in ERISA, maintained by Borrower
meets, as of the date hereof, the minimum funding standards of ERISA and all
applicable regulations thereto and requirements thereof, and of the Internal
Revenue Code of 1986, as amended. No “Prohibited Transaction” or “Reportable
Event” (as both terms are defined by ERISA) has occurred with respect to any
such plan. Indemnity. Borrower will indemnify Bank and its affiliates from and
against any losses, liabilities, claims, damages, penalties or fines imposed
upon, asserted or assessed against or incurred by Bank arising out of the
inaccuracy or breach of any of the representations contained in this Agreement
or any other Loan Documents. Compliance with Health Care Laws. Borrower and each
subsidiary and affiliate of Borrower is in compliance with all applicable
“Health Care Laws”. As used herein, “Health Care Laws” means all federal, state
and local laws, rules, regulations, interpretations, guidelines, ordinances and
decrees primarily relating to patient healthcare, any heath care provider,
medical assistance and cost reimbursement program, now or any time hereafter in
effect, including, but not limited to, the Social Security Act, the Social
Security Amendments of 1972, the Medicare-Medicaid Anti-Fraud and Abuse
Amendment of 1977 and the Medicare and Medicaid Patient Program Protection Act
of 1987.

AFFIRMATIVE COVENANTS.  Borrower agrees that from the date hereof and until
final payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will:  Access to Books and Records. Allow Bank, or its agents,
during normal business hours, access to the books, records and such other
documents of Borrower as Bank shall reasonably require, and allow Bank, at
Borrower’s expense, to inspect, audit and examine the same and to make extracts
therefrom and to make copies thereof. Business Continuity. Conduct its business
in substantially the same manner and locations as such business is now and has
previously been conducted. Certificate of Full Compliance From Accountant.
Deliver to Bank, with the annual financial statements required herein, a
certification by Borrower’s independent certified public accountant that
Borrower is in full compliance with the Loan Documents. Compliance with Other
Agreements. Comply with all terms and conditions contained in this Agreement,
and any other Loan Documents, and swap agreements, if applicable, as defined in
the 11 U.S.C. § 101, as in effect from time to time. Estoppel Certificate.
Furnish, within 15 days after request by Bank, a written statement duly
acknowledged of the amount due under the Loan and whether offsets or defenses
exist against the Obligations. Insurance. Maintain adequate insurance coverage
with respect to its properties and business against loss or damage of the kinds
and in the amounts customarily insured against by companies of established
reputation engaged in the same or similar businesses including, without
limitation, commercial general liability insurance, workers compensation
insurance, and business interruption insurance; all acquired in such amounts and
from such companies as Bank may reasonably require. Maintain Properties.
Maintain, preserve and keep its property in good repair, working order and
condition, making all replacements, additions and improvements thereto necessary
for the proper conduct of its business, unless prohibited by the Loan Documents.
Non-Default Certificate From Borrower. Deliver to Bank, with the Financial
Statements required below, a certificate signed by Borrower, by a principal
financial officer of Borrower warranting that no “Default” as specified in the
Loan Documents nor any event which, upon the giving of notice or lapse of time
or both, would constitute such a Default, has occurred and demonstrating
Borrower’s compliance with the financial covenants contained herein. Notice of
Default and Other Notices. (a) Notice of Default. Furnish to Bank immediately
upon becoming aware of the existence of any condition or event which constitutes
a Default (as defined in the Loan Documents) or any event which, upon the giving
of notice or lapse of time or both, may become a Default, written notice
specifying the nature and period of existence thereof and the action which
Borrower is taking or proposes to take with respect thereto. (b) Other Notices.
Promptly notify Bank in writing of (i) any material adverse change in its
financial condition or its business; (ii) any default under any material
agreement, contract or other instrument to which it is a party or by which any
of its properties are bound, or any acceleration of the maturity of any
indebtedness owing by Borrower; (iii) any material adverse claim against or
affecting Borrower or any part of its properties; (iv) the commencement of, and
any material determination in, any material litigation with any third party or
any material proceeding before any governmental agency or unit affecting
Borrower; and (v) at least 30 days prior thereto, any change in Borrower’s name
or address as shown above, and/or any change in Borrower’s structure. Other
Financial Information. Deliver promptly such other information regarding the
operation, business affairs, and financial condition of Borrower which Bank may
reasonably request. Payment of Debts. Pay and discharge when due, and before
subject to penalty or further charge, and otherwise satisfy before maturity or
delinquency, all obligations, debts, taxes, and liabilities of whatever nature
or amount, except those which Borrower in good faith disputes. Reports and
Proxies. Deliver to Bank, promptly, a copy of all financial statements, and the
following documents: (1) reports, (2) notices, and proxy statements, sent by
Borrower to stockholders, and (3) all regular or periodic reports required to be
filed by Borrower with any governmental agency or authority. Compliance with
Health Care Laws. Borrower will and will cause each subsidiary and affiliate of
Borrower to comply with all applicable Health Care Laws and regulations.

NEGATIVE COVENANTS.  Borrower agrees that from the date hereof and until the
later of the Termination Date or final payment in full of the Obligations,
unless Bank shall otherwise consent in writing, Borrower will not:   Change in
Fiscal Year. Change its fiscal year. Change of Control. Issue, sell or otherwise
dispose of any of its equity interests or other securities, or rights, warrants
or options to purchase or acquire any such equity interests or securities that
effectively creates a “Change of Control” of Borrower or otherwise participate
in any change in the ownership of its equity interests that effectively creates
a Change of Control” of Borrower, without the prior written consent of Bank. For
purposes of this section “Change of Control” shall mean a transaction in which a
person becomes the beneficial owner of securities acquired directly from the
Borrower in the amount of 50% or more of the combined voting power of the
Borrower’s then outstanding securities. Encumbrances. Create, assume, or permit
to exist any mortgage, security deed, deed of trust, pledge, lien, charge or
other encumbrance on any of its assets, whether now owned or hereafter acquired,
other than Permitted Liens. Guarantees. Guarantee or otherwise become
responsible for obligations of any other person or persons, other than the
endorsement of checks and drafts for collection in the ordinary course of
business.  Cross Default. Default in payment or performance of any obligation
under any other loans, contracts or agreements of Borrower, any Subsidiary or
Affiliate of Borrower (“Affiliate” shall have the meaning as defined in 11
U.S.C. § 101, as in effect from time to time, except that the term “Borrower”
shall be substituted for the term “Debtor” therein; “Subsidiary” shall mean any
corporation of which more than 50% of the issued and outstanding voting stock is
owned directly or indirectly by Borrower), any general partner of or the
holder(s) of the majority ownership interests of Borrower with Bank or its
affiliates. Default on Other Contracts or Obligations. Default on any contract
with or obligation when due to a third party or default in the performance of
any obligation to a third party incurred for money borrowed in excess of
$1,000,000.00 in the aggregate with respect to such contract or obligation.
Government Intervention. Permit the assertion or making of any seizure, vesting
or intervention by or under authority of any governmental entity, as a result of
which there is a Change of Control of Borrower. Judgment Entered. Permit the
entry of any monetary judgment or the assessment against, the filing of any tax
lien against, or the issuance of any writ of garnishment or attachment against
any property of or debts due, which is not covered by insurance, transferred to
bond or satisfied within sixty (60) days of filing. Prepayment of Other Debt.
Retire any long-term debt entered into prior to the date of this Agreement at a
date in advance of its legal obligation to do so.  Retire or Repurchase Capital
Stock. Retire or otherwise acquire any of its capital stock, other than pursuant
to employee compensation plans; provided that Borrower may spend up to
$5,500,000 in any calendar year to repurchase its own common stock. Liquidation,
Mergers, Consolidations and Dispositions of Substantial Assets. During any
fiscal year, dissolve or liquidate, or become a party to any merger or
consolidation, sell, transfer, lease or otherwise dispose of, or agree or
contract to dissolve or liquidate, become a party to any merger or
consolidation, sell, transfer, lease or otherwise dispose of, all or a
“substantial part” of its property or assets, except for the sale of inventory
in the ordinary course of business, or sell or dispose of any equity ownership
interests in any subsidiary. As used herein, “substantial part” shall mean
property or assets in an aggregate amount in excess of the lower of (i) fifteen
percent (15%) of Borrower’s “Tangible Net Worth”, or (ii) ten percent (10%) of
Borrower’s “EBITDA” (as defined hereinbelow) for such fiscal year. As used
herein, “Tangible Net Worth” shall mean “Total Assets” minus “Total
Liabilities”. As used herein, “Total Assets” shall mean all assets appearing on
the Borrower’s balance sheet, less the aggregate amount of any intangible assets
of Borrower including, without limitation, goodwill, franchises, licenses,
patents, trademarks, trade names, copyrights, service marks, and brand names. As
used herein, “Total Liabilities” shall mean all liabilities of Borrower,
including capitalized leases and all reserves for deferred taxes, debt fully
subordinated to Bank on terms and conditions acceptable to Bank, and other
deferred sums appearing on the liabilities side of a balance sheet and all
obligations as lessee under off-balance sheet synthetic leases of Borrower, all
in accordance with generally accepted accounting principles applied on a
consistent basis. For purposes of this Section, Borrower may be permitted to
enter into a merger with another entity so long as, at the time of such merger,
no Default exists under the Loan, Borrower is the surviving entity, and Borrower
provides Bank with prior notice of such merger, together with copies of all
documents reasonbly requested by Bank relating to such merger.  Acquisitions.
Purchase or otherwise acquire the property, stock or assets of any entity.
Notwithstanding the foregoing, Borrower may purchase or otherwise acquire the
property, stock or assets of any entity for an aggregate purchase price less
than or equal to twenty percent (20%) of Borrower’s “EBITDA” (as defined
hereinbelow) in the aggregate in any fiscal year, provided that (i) no Default
or condition which, with the giving of notice or passage of time, or both, would
constitute a Default, has occurred under any Loan Document, and (ii) after
giving effect to such acquisition, no Default will have occurred under any Loan
Document. Notwithstanding the foregoing or anything to the contrary contained
herein, Borrower may make purchases or acquisitions for an aggregate purchase
price in excess of twenty percent (20%) of Borrower’s “EBITDA” in any fiscal
year provided that (i) no Default or condition which, with the giving of notice
or passage of time, or both, would constitute a Default, has occurred under any
Loan Document, (ii) after giving effect to such acquisition, Borrower shall
maintain a pro forma “Funded Debt to EBITDA Ratio” (as hereinafter defined) of
less than 2.00 to 1.00; (iii) prior to such acquisition, Borrower shall provide
Bank with a certificate, acceptable to Bank in its sole and absolute discretion,
signed by a principal financial officer of Borrower warranting that, after
giving effect to such acquisition, no Default will have occurred under any Loan
Document; (iv) the Borrower shall have provided Bank with pro forma current
financial statements of Borrower, acceptable to Bank in its sole and absolute
discretion, which demonstrate that, after giving effect to such acquisition,
Borrower shall be in compliance with each of the financial covenants set forth
hereinbelow; and (v) the entity to be acquired does not oppose such acquisition.
In the event Bank determines, in its sole and absolute discretion that such
acquired entity shall become a co-borrower under the Note, Borrower hereby
agrees to cooperate with Bank and cause such acquired entity to execute all
documents in favor of Bank as Bank may require in its sole and absolute
discretion. Borrower hereby agrees to pay Bank all fees and costs related to
Bank’s review of all acquisition documents, including Bank’s legal fees and
costs in connection with any required modification of the Loan. Additional
Indebtedness. Contract, create, incur, assume, or permit to exist any additional
indebtedness in excess of $500,000.00 in the aggregate in any fiscal year

ANNUAL FINANCIAL STATEMENTS. Borrower shall deliver to Bank, within 90 days
after the close of each fiscal year, audited financial statements reflecting its
operations during such fiscal year, including, without limitation, a balance
sheet, profit and loss statement and statement of cash flows, with supporting
schedules and in reasonable detail, prepared in conformity with generally
accepted accounting principles, applied on a basis consistent with that of the
preceding year. All such statements shall be examined by an independent
certified public accountant acceptable to Bank. The opinion of such independent
certified public accountant shall not be acceptable to Bank if qualified due to
any limitations in scope imposed by Borrower or any other person or entity. Any
other qualification of the opinion by the accountant shall render the
acceptability of the financial statements subject to Bank’s approval.

PERIODIC FINANCIAL STATEMENTS. Borrower shall deliver to Bank, within 45 days
after the close of each of the first three fiscal quarters in each fiscal year,
quarterly financial statements reflecting its operations during such fiscal
quarter, including, without limitation, a balance sheet, profit and loss
statement and statement of cash flows, with supporting schedules; all on a
consolidated basis with respect to Borrower and its subsidiaries and holding
company, as applicable, and in reasonable detail, prepared in conformity with
generally accepted accounting principles (excluding footnotes and subject to
year-end adjustments), applied on a basis consistent with that of the preceding
year (except as otherwise noted).

FINANCIAL COVENANTS.  Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, using the financial information for Borrower, its
subsidiaries, affiliates and its holding or parent company, as applicable:
Deposit Relationship.  Borrower shall maintain its primary depository account
and cash management account with Bank. Funded Debt to EBITDA Ratio.  Borrower
shall, at all times, maintain a Funded Debt to EBITDA Ratio of not more than
2.50 to 1.00. This covenant shall be calculated quarterly, on a rolling four
quarters basis, upon Bank’s receipt of the periodic financial statements and
annual financial statements required hereinabove. “Funded Debt to EBITDA Ratio”
shall mean the sum of (i) all “Funded Debt” divided by (ii) “EBITDA”. “Funded
Debt” shall mean, as applied to any person or entity, the sum of all
indebtedness for borrowed money (including, without limitation, capital lease
and unreimbursed drawings under letters of credit), or any other monetary
obligation evidenced by a note, bond, debenture or other agreement or similar
instrument of that person or entity, excluding any debt subordinated to Bank.
“EBITDA” shall mean the sum of earnings before interest, income taxes,
depreciation and amortization except for purposes of calculating this covenant
only, EBITDA shall not include the effect of any non-cash stock-based
compensation. For purpose of this calculation EBITDA shall be computed for the
twelve month period ending as of the end of the most recent fiscal quarter.
 Interest Coverage Ratio.  Borrower shall, at all times, maintain an “Interest
Coverage Ratio” of not less than 2.50 to 1.00. This covenant shall be calculated
quarterly, on a rolling four quarters basis, upon Bank’s receipt of the periodic
financial statements and annual financial statements required hereinabove.
“Interest Coverage Ratio” shall mean the sum of (i) EBITDA, minus dividends,
withdrawals and non-cash income, divided by (ii) interest expense. For purposes
of this covenant, “EBITDA” shall mean the sum of earnings before interest,
income taxes, depreciation and amortization. 

UNUSED FEE. Commencing on July 15, 2009, and continuing on each July 15,
October 15, January 15 and April 15 thereafter, Borrower shall pay to Bank a fee
for each day the Loan is outstanding equal to the product of (i) the Unused Fee
Determinant pursuant to the Funded Debt to EBITDA Ratio as set forth below,
multiplied by (ii) the difference between (A) the amount available under the
Note and (B) the aggregate amount of all Advances outstanding under the Note on
such day, payable quarterly in arrears.

     
Funded Debt/EBITDA
  Unused Fee Determinant
 
   
(as of the end of the most
recently completed fiscal quarter)
 


greater than 2.25 to 1.00
  37.5 basis points
greater than 1.50 to 1.00 but
less than or equal to 2.25 to 1.00
 
32.5 basis points
greater than 0.75 to 1.00 but
less than or equal to 1.50 to 1.00
 
25 basis points
less than or equal to 0.75 to 1.00
  20 basis points

The Unused Fee for each quarter shall be calculated on a quarterly basis, at the
time Bank receives the previous quarter’s financial statements from Borrower and
shall be calculated, based on such quarterly financial statements, for the
succeeding quarter.

SIXTH AMENDED AND RESTATED LOAN AGREEMENT. This Agreement amends and restates in
its entirety that certain Fifth Amended and Restated Loan Agreement dated as of
March 20, 2008, as amended by that certain letter agreement dated October, 2008
(as amended, the “Original Loan Agreement”) by and between Borrower and Bank.
Should there be any conflict between the terms of the Original Loan Agreement
and this Agreement, the terms of this Agreement shall control.

CONDITIONS PRECEDENT. The obligations of Bank to make the loan and any advances
pursuant to this Agreement are subject to the following conditions precedent: 
Additional Documents. Receipt by Bank of such additional supporting documents as
Bank or its counsel may reasonably request.

1

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be executed under seal.

HOME DIAGNOSTICS, INC., a Delaware corporation

By:       
George S. Godfrey, Vice President


WACHOVIA BANK, NATIONAL ASSOCIATION

By:      
Robert Lozano, Senior Vice President


2

EXHIBIT A

PERMITTED LIENS

The following shall be additional Permitted Liens:

1. Deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and similar laws.

2. Attachment, judgment and other similar non-tax liens arising in connection
with court proceedings but only if and for so long as (a) the execution or
enforcement of such liens is and continues to be effectively stayed and bonded
on appeal, (b) the validity and/or amount of the claims secured thereby are
being actively contested in good faith by appropriate legal proceedings and
(c) such liens do not, in the aggregate, materially detract from the value of
the assets of the person whose assets are subject to such lien or materially
impair the use thereof in the operation of such person’s business.

3. Liens securing debt incurred solely for the purpose of financing the
acquisition of equipment, provided that such lien does not secure more than the
purchase price of such equipment and does not encumber property other than the
purchased property.

4. Liens imposed for taxes, assessments or charges of any governmental authority
for nonpayment of taxes, assessments or charges being actively contested in
accordance with law (provided that Bank may require reasonable bonding or other
assurances, such as reserving.)

5. Statutory liens of landlords and of carriers, warehousemen, mechanics and
materialmen.

6. Liens arising in connection with non-deliverable forward contracts entered
into for hedging purposes in an amount not to exceed $1,000,000.00.



7.   The following other supplier and bank agreements are secured by specific
liens on the assets identified:

Mega International Commercial Bank Co., Ltd. (ASC’s Line of Credit subject to
foreign currency valuation)

CPI Technologies (Supplier Agreement/Machine on HDI’s premises but title and
risk of loss is held by CPI) – Cartoning Machine

US Postage Meter (Rental Agreement) – Postage Meter

3

SIXTH AMENDED AND RESTATED

REVOLVING PROMISSORY NOTE

[DEMAND]

[INCREASE]

$15,000,000.00 April 30, 2009

HOME DIAGNOSTICS, INC., a Delaware corporation
2400 NW 55th Court
Fort Lauderdale, Florida 33301
(Hereinafter referred to as “Borrower”)

Wachovia Bank, National Association
225 Water Street
Jacksonville, Florida 32202
(Hereinafter referred to as “Bank”)

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of Fifteen Million and No/100 Dollars ($15,000,000.00) or such
sum as may be advanced and outstanding from time to time, with interest on the
unpaid principal balance at the rate and on the terms provided in this Sixth
Amended and Restated Revolving Promissory Note (including all renewals,
extensions or modifications hereof, this “Note”).

LOAN AGREEMENT. This Note is subject to the provisions of that certain Sixth
Amended and Restated Loan Agreement between Bank and Borrower dated of even date
herewith (as the same shall be amended or modified from time to time, the “Loan
Agreement”).

LINE OF CREDIT. Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
until the maturity hereof (each an “Advance” and together the “Advances”), so
long as the total principal balance outstanding under this Note at any one time
does not exceed the principal amount stated on the face of this Note, subject to
the limitations described in any loan agreement to which this Note is subject.
Bank’s obligation to make Advances under this Note shall terminate (i) if a
Default (as defined in the other Loan Documents) under any Loan Document occurs,
(ii) on Bank’s demand or (iii) in any event, on April 29, 2010, unless extended
or renewed by Bank in writing. As of the date of each proposed Advance, Borrower
shall be deemed to represent that each representation made in the Loan Documents
is true as of such date.

USE OF PROCEEDS. Borrower shall use the proceeds of the loan evidenced by this
Note for general corporate purposes.

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate as that rate may change
from day to day in accordance with changes in the LIBOR Market Index Rate plus
the Applicable Margin (as set forth below), as that rate may change from day to
day in accordance with changes in the LIBOR Market Index Rate (the “Interest
Rate”). “LIBOR Market Index Rate”, for any day, means the rate for 1 month U.S.
dollar deposits as reported on Telerate Successor Page 3750 as of 11:00 a.m.,
London time, on such day, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation).

For this Note, the “Applicable Margin” will be implemented and computed
quarterly based on the Funded Debt to EBITDA Ratio of the Borrower. The initial
Interest Rate shall be based on the LIBOR Market Index Rate plus an Applicable
Margin of 125 basis points. Commencing on July 15, 2009, the Interest Rate shall
be adjusted quarterly upon receipt of Borrower’s periodic financial statements,
based on the ratio of Funded Debt to EBITDA (“Funded Debt/EBITDA”) as follows:

     
Funded Debt/EBITDA
  Applicable Margin
 
   
greater than 2.25 to 1.00
  200 basis points
greater than 1.50 to 1.00 but
less than or equal to 2.25 to 1.00
  175 basis points


greater than 0.75 to 1.00 but
less than or equal to 1.50 to 1.00
  150 basis points


less than or equal to 0.75 to 1.00
  125 basis points

For purposes hereof, “Funded Debt to EBITDA” shall mean the sum of all Funded
Debt as of the end of the most recent fiscal quarter divided by EBITDA for the
12-month period ended as of the end of the most recent fiscal quarter. “Funded
Debt” shall mean, as applied to any person or entity, the sum of all
indebtedness for borrowed money, (including, without limitation, capital lease
obligations and unreimbursed drawings under letters of credit), or any other
monetary obligation evidenced by a note, bond, debenture or other agreement or
similar instrument of that person or entity, excluding any debt subordinated to
Bank. “EBITDA” shall mean earnings before interest expense, income taxes, and
depreciation and amortization except that for this purpose earnings shall not
include the effect of any non-cash stock based compensation.

DEFAULT RATE. In addition to all other rights contained in this Note, if a
default in the payment of Obligations occurs, all outstanding Obligations, other
than Obligations under any swap agreements (as defined in 11 U.S.C. § 101)
between Borrower and Bank or its affiliates, shall bear interest at the Interest
Rate plus 3% (“Default Rate”). The Default Rate shall also apply from
acceleration until the Obligations or any judgment thereon is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective interest yield by taking the stated
(nominal) rate for a year’s period and then dividing said rate by 360 to
determine the daily periodic rate to be applied for each day in the applicable
period. Application of the Actual/360 Computation produces an annualized
effective rate exceeding the nominal rate.

PREPAYMENT ALLOWED. This Note may be prepaid in whole or in part at any time.
Any prepayment shall include accrued interest and all other sums then due under
any of the Loan Documents (as defined below). No partial prepayment shall affect
Borrower’s obligation to make any payment of principal or interest due under
this Note on the date specified below in the Repayment Terms paragraph of this
Note until this Note has been paid in full.

REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on May 15, 2009, and continuing on
the 15th day of each month thereafter until fully paid. In any event, this Note
shall be due and payable in full, including all principal and accrued interest,
on the earlier of (i) the Bank’s demand, or (ii) April 29, 2010, unless renewed
or extended by Bank in writing on terms satisfactory to Bank in its sole
discretion.

DEMAND NOTE. THIS IS A DEMAND NOTE AND ALL OBLIGATIONS HEREUNDER SHALL BECOME
IMMEDIATELY DUE AND PAYABLE UPON DEMAND. IN ADDITION, THE OBLIGATIONS HEREUNDER
SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE IF BORROWER OR ANY
GUARANTOR OR ENDORSER OF THIS NOTE COMMENCES OR HAS COMMENCED AGAINST IT A
BANKRUPTCY OR INSOLVENCY PROCEEDING.

APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to accrued interest and then
to principal. Upon the occurrence of a default in the payment of the Obligations
or a Default (as defined in the other Loan Documents) under any other Loan
Document, monies may be applied to the Obligations in any manner or order deemed
appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS. Loan Documents. The term “Loan Documents”, as used in this Note and
the other Loan Documents, refers to all documents executed in connection with or
related to the loan evidenced by this Note and any prior notes which evidence
all or any portion of the loan evidenced by this Note, and any letters of credit
issued pursuant to any loan agreement to which this Note is subject, any
applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation,
the Loan Agreement, this Note, security agreements, security instruments,
financing statements, any renewals or modifications, whenever any of the
foregoing are executed, but does not include swap agreements (as defined in 11
U.S.C. § 101). Obligations. The term “Obligations”, as used in this Note and the
other Loan Documents, refers to any and all indebtedness and other obligations
under this Note, all other obligations under any other Loan Document(s), and all
obligations under any swap agreements (as defined in 11 U.S.C. § 101) between
Borrower and Bank, or its affiliates, whenever executed. Certain Other Terms.
All terms that are used but not otherwise defined in any of the Loan Documents
shall have the definitions provided in the Uniform Commercial Code.

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

GRACE PERIOD/CURE PERIOD. Grace Period. The failure of timely payment of the
Obligations shall not be a Default until 5 days after such payment is due. Cure
Period. Except as provided below, any Default, other than non-payment, may be
cured within 10 days after written notice thereof is mailed to Borrower by Bank.
Borrower’s right to cure shall be applicable only to curable defaults and shall
not apply, without limitation, to Defaults based upon False Warranty or
Cessation; Bankruptcy. Bank shall not exercise its remedies to collect the
Obligations except as Bank reasonably deems necessary to protect its interest in
collateral securing the Obligations during a cure period.

DEFAULT. If any of the following occurs, a default (“Default”) under this Note
shall exist: Nonpayment; Nonperformance. The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents. False Warranty. A warranty or representation made or deemed made in
the Loan Documents or furnished Bank in connection with the loan evidenced by
this Note proves materially false, or if of a continuing nature, becomes
materially false. Cross Default. Any default in payment or performance of any
obligation under any other loans, contracts or agreements of Borrower, any
Subsidiary or Affiliate of Borrower, with Bank or its affiliates (“Affiliate”
shall have the meaning as defined in 11 U.S.C. § 101, except that the term
“Borrower” shall be substituted for the term “Debtor” therein; “Subsidiary”
shall mean any business in which Borrower holds, directly or indirectly, a
controlling interest). Cessation; Bankruptcy. The dissolution of, termination of
existence of, loss of good standing status by, appointment of a receiver for,
assignment for the benefit of creditors of, or commencement of any bankruptcy or
insolvency proceeding by or against Borrower, its Subsidiaries or Affiliates, if
any, or any party to the Loan Documents. Material Adverse Change. Bank
determines in good faith, there shall have occurred any event, condition or
circumstance or sets of events, conditions or circumstances or any change(s),
occurs, which taken as a whole has a material adverse affect on (A) the EBITDA
projected over an extended period of time of Borrower and its Subsidiaries,
taken as a whole, (B) the liabilities of Borrower and its Subsidiaries, taken as
a whole, or (C) the validity or enforceability of the Loan Documents taken as a
whole.

REMEDIES UPON DEFAULT. If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions:  Bank
Lien. Foreclose its security interest or lien against Borrower’s accounts
without notice. Acceleration Upon Default. Accelerate the maturity of this Note
and, at Bank’s option, any or all other Obligations, other than Obligations
under any swap agreements (as defined in 11 U.S.C. § 101) between Borrower and
Bank, or its affiliates, which shall be governed by the default and termination
provisions of said swap agreements; whereupon this Note and the accelerated
Obligations shall be immediately due and payable; provided, however, if the
Default is based upon a bankruptcy or insolvency proceeding commenced by or
against Borrower or any guarantor or endorser of this Note, all Obligations
(other than Obligations under any swap agreement as referenced above) shall
automatically and immediately be due and payable. Cumulative. Exercise any
rights and remedies as provided under the Note and other Loan Documents, or as
provided by law or equity.

FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank such information
as required by the Loan Agreement. Such information shall be true, complete, and
accurate.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Default (as defined in the other Loan
Documents) shall operate as a waiver of any other Default or the same Default on
a future occasion. Neither the failure nor any delay on the part of Bank in
exercising any right, power, or remedy under this Note and other Loan Documents
shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

The Borrower or any person liable under this Note waives presentment, protest,
notice of dishonor, notice of intention to accelerate maturity, notice of
acceleration of maturity, notice of sale and all other notices of any kind.
Further, each agrees that Bank may extend, modify or renew this Note or make a
novation of the loan evidenced by this Note for any period, and grant any
releases, compromises or indulgences with respect to any collateral securing
this Note, or with respect to any other Borrower or any other person liable
under this Note or other Loan Documents, all without notice to or consent of
each Borrower or each person who may be liable under this Note or any other Loan
Document and without affecting the liability of Borrower or any person who may
be liable under this Note or any other Loan Document.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank’s prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and construed under the
laws of the state named in Bank’s address on the first page hereof without
regard to that state’s conflict of laws principles. If the terms of this Note
should conflict with the terms of any loan agreement or any commitment letter
that survives closing, the terms of this Note shall control. Borrower’s
Accounts. Except as prohibited by law, Borrower grants Bank a security interest
in all of Borrower’s accounts with Bank and any of its affiliates. Jurisdiction.
Borrower irrevocably agrees to non-exclusive personal jurisdiction in the state
named in Bank’s address on the first page hereof. Severability. If any provision
of this Note or of the other Loan Documents shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note or other such document.
Notices. Any notices to Borrower shall be sufficiently given, if in writing and
mailed or delivered to the Borrower’s address shown above or such other address
as provided hereunder, and to Bank, if in writing and mailed or delivered to
Wachovia Bank, National Association, Mail Code VA7391, P. O. Box 13327, Roanoke,
VA 24040 or Wachovia Bank, National Association, Mail Code VA7391, 10 South
Jefferson Street, Roanoke, VA 24011 or such other address as Bank may specify in
writing from time to time. Notices to Bank must include the mail code. In the
event that Borrower changes Borrower’s address at any time prior to the date the
Obligations are paid in full, Borrower agrees to promptly give written notice of
said change of address by registered or certified mail, return receipt
requested, all charges prepaid. Plural; Captions. All references in the Loan
Documents to Borrower, guarantor, person, document or other nouns of reference
mean both the singular and plural form, as the case may be, and the term
“person” shall mean any individual, person or entity. The captions contained in
the Loan Documents are inserted for convenience only and shall not affect the
meaning or interpretation of the Loan Documents. Advances. Bank may, in its sole
discretion, make other advances which shall be deemed to be advances under this
Note, even though the stated principal amount of this Note may be exceeded as a
result thereof. Posting of Payments. All payments received during normal banking
hours after 2:00 p.m. local time at the office of Bank first shown above shall
be deemed received at the opening of the next banking day. Joint and Several
Obligations. Each person who signs this Note as a Borrower (as defined herein)
is jointly and severally obligated. Fees and Taxes. Borrower shall promptly pay
all documentary, intangible recordation and/or similar taxes on this transaction
whether assessed at closing or arising from time to time. LIMITATION ON
LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR
(2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES
ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY
ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR
CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY
OR OTHERWISE. Patriot Act Notice. To help fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts.

SIXTH AMENDED AND RESTATED REVOLVING PROMISSORY NOTE. This Sixth Amended and
Restated Revolving Promissory Note amends, restates, replaces, increases and
supersedes in its entirety that certain Fifth Amended and Restated Revolving
Promissory dated as of March 20, 2008 in the principal amount of $10,000,000.00,
executed by Borrower and made payable to the order of Bank (the “Original
Note”). The current outstanding principal balance of the Original Note is $0.00.
It is the intention of Borrower and the Bank that while this Note amends,
restates, replaces, increases and supersedes the Original Note in its entirety,
it is not in payment of or satisfaction of the Original Note, but is rather the
substitute of one evidence of debt for another without any intent to extinguish
the old. Should there be any conflict between any of the terms of the Original
Note or this Note, the terms of this Note shall control. The Original Note is
attached hereto and shall only be negotiated with this Note.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS NOTE.
EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS NOTE.

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

HOME DIAGNOSTICS, INC., a Delaware corporation

By:       
George S. Godfrey, Vice President


         
STATE OF TENNESSEE)
 
) SS.:
COUNTY OF DAVIDSON
    )  

The foregoing instrument was acknowledged before me April   , 2009, by George S.
Godfrey, as Vice President of HOME DIAGNOSTICS, INC., a Delaware corporation, on
behalf of the corporation. He is personally known to me or who has/have produced
a driver’s license as identification and did (not) take an oath.

Name:

Notary Public, State of Tennessee

My commission expires:

4